NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-1305

            PAMELA H. ROTH, DAVID J. SITOMER, DAVID J. ONTELL,
              MARION CHOU, GLEN ANGELO, JOHN J. MCCABE, JR.,
                MICHAEL HENDRICKSON, RUSSELL TORWELLE,
                   BRUCE DENSLOW, and ANNIE ALEXANDER,
          (on behalf of themselves and all other attorneys similarly situated),

                                                Plaintiffs-Appellants,

                                           v.

     RUFUS G. KING, III, Chief Judge, Superior Court of the District of Columbia,
 LEE F. SATTERFIELD, Chief Judge, Family Court of the Superior Court of the District
   of Columbia, ANITA JOSEY-HERRING, Deputy Chief Judge, Family Court of the
                       Superior Court of the District of Columbia,
       RONNA BECK, Associate Judge, RAMSEY JOHNSON, Associate Judge,
ANNA BLACKBURN-RIGSBY, Associate Judge, WILLIAM JACKSON, Associate Judge,
      ROBERT MORIN, Associate Judge, THOMAS MOTLEY, Associate Judge,
    HIRAM PUIG-LUGO, Associate Judge, ROBERT RICHTER, Associate Judge,
  SUSAN WINFIELD, Associate Judge, RHONDA REID-WINSTON, Associate Judge,
 JULIET MCKENNA, Magistrate Judge, WILLIAM NOOTER, Magistrate Judge, in their
        capacity as judicial officers in Superior Court of the District of Columbia
                 and members of the Family Court Panels Committee,
    WILMA BRIER, Director of the Office of Counsel for Child Abuse and Neglect,
    and REGINALD RAMDAT, Administrative Services Division, Procurement and
                 Contracts, Superior Court of the District of Columbia,

                                                Defendants-Appellees,

                                          and

    RONALD SULLIVAN, Director of the Public Defender Service of the District of
   Columbia, and HERB ROBINSON, Director of the Office of Administration for the
                            Criminal Justice Act,

                                                Defendants-Appellees.

Before MICHEL, Chief Judge, PROST and MOORE, Circuit Judges.

MOORE, Circuit Judge.
                                         ORDER

        The defendants respond to this court's order regarding whether this appeal

should be transferred to the United States Court of Appeals for the District of Columbia

Circuit.

        The plaintiffs filed suit in the United States District Court for the District of

Columbia challenging an administrative order issued by the D.C. Superior Court that

established Family Court Attorney Panels.         Judges in Family Court must appoint

attorneys from those panels to represent indigent parties. The plaintiffs, who claim to

represent a class of attorneys who allegedly suffered harm as a result of the

administrative order, alleged Fifth Amendment violations, tort claims, and other claims.

Roth v. King, No. 03-CV-1109 (D.D.C.).

        The district court granted the defendants' motion to dismiss the claim for

monetary damages but declined to dismiss the plaintiffs' claim for injunctive and

declaratory relief.    The defendants appealed and the plaintiffs filed a cross-appeal,

seeking to challenge the dismissal of their claim for damages. The District of Columbia

Circuit dismissed the plaintiffs' cross-appeal because there was no final judgment in the

case.      The District of Columbia Circuit held it had jurisdiction over the defendants'

appeal, both because the district court had certified for interlocutory review its order

declining to dismiss the claims for injunctive relief and because the orders were

appealable as collateral orders denying the defendants' claim of immunity.

        In the District of Columbia Circuit, the plaintiffs filed a motion to remand to the

district court so that the district court could transfer to the United States Court of Federal

Claims. The plaintiffs asserted that their claim for damages should be considered to




2007-1305                                     2
arise under the Tucker Act. The District of Columbia Circuit denied the motion, holding

that the Superior Court is not a court of the United States, and thus the plaintiffs' lawsuit

was not against the United States.

       On the merits, the District of Columbia Circuit held that the plaintiffs had not

established a property interest and thus they had not stated a claim for relief under the

Fifth Amendment. The District of Columbia Circuit also held that the appellants were

immune from suit for injunctive relief. Thus, the District of Columbia Circuit reversed the

district court's judgment and remanded for further proceedings.

       On remand, the district court dismissed the remaining claims and the plaintiffs

appealed, seeking review by this court.           We issued an order stating that absent

objection, the case would be transferred to the District of Columbia Circuit.            The

defendants have objected to transfer. The plaintiffs have not responded.

       This court’s jurisdiction over appeals of district court decisions is limited primarily

to cases involving patents and certain suits against the United States. See 28 U.S.C.

§ 1295 (a)(1), (2).    Because this appeal is not within those categories, we lack

jurisdiction. Pursuant to 28 U.S.C. § 1631, we may transfer an appeal to the court in

which it could have been filed if transfer is "in the interest of justice." The defendants

oppose transfer and request that we dismiss the appeal, arguing that transfer is not in

the interest of justice because the lawsuit lacks substantive merit.

       We deem the better course is to transfer to the District of Columbia Circuit. We

note that the plaintiffs' first attempt to appeal to the District of Columbia Circuit was

dismissed for lack of a final judgment. Thus, to the extent the plaintiffs may believe they

have arguments that were not addressed by the District of Columbia Circuit in the first




2007-1305                                     3
appeal, it is appropriate to allow that court to decide whether those arguments have

merit.

         Accordingly,

         IT IS ORDERED THAT:

         The appeal is transferred to the United States Court of Appeals for the District of

Columbia Circuit pursuant to 28 U.S.C. § 1631.



      July 19, 2007                               /s/ Kimberly A. Moore
           Date                                   Kimberly A. Moore
                                                  Circuit Judge

cc:      David J. Ontell, Esq.
         Donald B. Verrilli, Jr., Esq.
         Donald T. Stepka, Esq.

s8




2007-1305                                     4